UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                            ----------------------- X
GRAHAM FORSHER, et al.,

                                Plaintiffs,
                                                             MEMORANDUM & ORDER
              - against -
                                                             15 CV 7180 (RJD) (SMG)
THE J.M. SMUCKER CO.,

------------------ Defendant.    ----------- X

DEARIE, District Judge:

                                              OVERVIEW

       Graham Forsher ("Plaintiff') brings this putative class action on behalf of a proposed

class of individuals who purchased Jif Natural Peanut Butter Spread from Defendant, The J.M.

Smucker Company ("Defendant"). Plaintiff brings a series of claims for false advertising, unfair

and deceptive business practices, breach of warranty and fraud. In sum and substance, Plaintiff

alleges that Defendant's "natural" labeling is deceptive because the sugar contained in

Defendant's peanut butter might be derived from genetically modified sugar beets, which

reasonable consumers would not consider "natural."

       On December 12, 2018, more than three years after Plaintiff filed his complaint and three

months after the Court vacated the Order staying this action, Defendant, for the first time,

requested the Court consider a proposed motion to transfer venue pursuant to 28 U.S.C.

§ 1404(a) to the Northern District of Ohio-where Defendant is headquartered and incorporated.

Plaintiff opposes Defendant's motion and argues that venue is proper in the Eastern District of

New York, but concedes that if the Court deems transfer appropriate, the case should be

transferred to the Northern District of California, where Plaintiff purchased Defendant's product.
         For the reasons set forth below, the Court finds that a transfer of venue is appropriate. As

an initial matter, and notwithstanding the fact that Defendant waived its right to challenge

Plaintiffs venue selection pursuant to 28 U.S.C.§ 1391 or 28 U.S.C.§ 1406(a), venue is

improper in this district. This determination, in combination with considerations of convenience,

justice and common sense, counsel in favor of transferring this action to the Northern District of

Ohio pursuant to§ 1404(a).

                                                  DISCUSSION

    I.   Whether Venue is Proper in the Eastern District of New York.

         Although the time to bring a motion to dismiss or transfer for improper venue has passed

and the argument waived for purposes of§ 1391 or§ 1406(a), Defendant's§ 1404(a) motion

asserts that venue in this district is, nevertheless, improper. Def. Br., ECF No. 58, at 1; Tri-State

Emp't Servs., Inc. v. Mountbatten Sur. Co., Inc., 295 F.3d 256, 260 n.2 (2d Cir. 2002) (finding a

"[d]efendant [who] failed to raise any venue challenge in a pre-answer motion or responsive

pleading . . . is deemed to have waived any objection to venue"); Orb Factory Ltd. v. Design

Science Toys, Ltd., 6 F. Supp. 2d 203, 207 (S.D.N.Y. 1998) (finding that after objections to

venue are waived under Fed. R. Civ. P. 12(h), "any defect in venue is cured, and the benefits of a

§ 1406(a) transfer for lack of venue are no longer available'). Unlike motions to dismiss or

transfer venue pursuant to§ 1391 or§ 1406(a) "which are based on the impropriety of a forum, a

motion under§ 1404(a) is instead based on considerations of convenience" and is not a

"waivable" privilege. Agricultural Ins. Co. Inc. v. Ace Hardware Corp., 2000 WL 1568313, at

*2 (S.D.N.Y. Oct. 20, 2000). 1 Accordingly, Defendant's motion to transfer under§ 1404(a) is


1
  Plaintifrs argument that§ 1404(a) motions are subject to waiver misapplies the law. Plaintiff relies on Sangdahl v.
Litton, 69 F.R.D. 641, 642-43 (S.D.N.Y. 1976), however in that case the defendant moved to transfer venue
pursuant to§ 1404(a) while defendant could still make a timely motion to dismiss for lack of personal jurisdiction.
Id. The defendant did not make such a motion and his motion to transfer venue under§ 1404(a) was denied. Id.

                                                          2
properly raised and the decision whether to transfer is left to "the broad discretion of the district

court and determined upon notions of convenience and fairness on a case-by-case basis."

Publicker Indus. Inc. v. United States, 980 F.2d 110, 117 (2d Cir. 1992). Therefore, even though

Defendant's motion is necessarily styled as a motion to transfer pursuant to§ 1404(a), and not a

motion to dismiss or transfer for improper venue, whether venue is improper in this district is

undoubtedly relevant to the Court's analysis of whether transfer is warranted in light of "notions

of convenience and fairness." Agricultural Ins. Co. Inc., 2000 WL 1568313, at *2.

         a. Legal Standard

         Venue is proper only in "(l) a judicial district where any defendant resides, if all

defendants reside in the same State, (2) a judicial district in which a substantial part of the events

or omissions giving rise to the claim occurred .. . or (3) a judicial district in which any defendant

may be found, if there is no district in which the action may otherwise be brought." 28 U.S.C.

§ 1391. Moreover, ''the law is clear that in determining whether venue for a putative class action

is proper, courts are to look only at the allegations pertaining to the named representatives."

Cook v. UBS Fin. Servs., Inc., 2006 WL 760284, at *6, n.2 (S.D.N.Y. Mar. 21, 2006) (emphasis

added) (citing United States ex rel. Sero v. Preiser, 506 F.2d 1115, 1129 (2d Cir. 1974)); see also

Kruse v. Wells Fargo Home Mortg., Inc., 2006 WL 1212512, at*7 (E.D.N.Y. May 3, 2006) (in a




Only then did defendant move to dismiss for lack of personal jurisdiction. Id.The Court concluded that "the
underlying facts to support a motion to change venue were essentially the same as the facts upon which he
ground[ed] his motion for lack of jurisdiction ... [h]is failure to move upon the latter ground constituted a waiver
and bars the present motion." Id. Therefore, in Sangdahl the defendant waived a later-raised personaljurisdiction
defense having previously brought a motion to transfer venue under substantially the same facts. Here, Defendant
does not challenge personal jurisdiction, or any other "waiveable" defense under Rule 12 but instead moves to
transfer under§ 1404(a), which is "non-waivable." Benjamin v. Carusona, 2010 WL 4448213, at *8 (S.D.N.Y.
Nov. 5, 2010) ("Unlike a motion under Rule 12(b)(3), which is based on a forum's impropriety, a motion under
section 1404(a) turns on considerations of convenience. Waiver of objection to improper venue does not preclude
transfer pursuant to section I 404(a)" (emphasis added)); Agricultural Ins. Co. Inc., 2000 WL 1568313, at *2.
                                                          3
class action "the venue determination is made by reference to the named parties and their claims

only" (emphasis added)).

        b. Application

        Defendant argues this action "has no connection to the Eastern District of New

York . . . making venue here improper." Def. Br., ECF No. 58, at 1. Specifically, Defendant

asserts that because the Plaintiff has no connection to the Eastern District of New York and the

"decisions, actions, and statements relevant to Plaintiffs allegations were made at Defendant's

Orville headquarters," the Eastern District of New York is an improper venue for this action. Id.

Plaintiff does not address the merits of whether venue is proper pursuant to § 1391(b) but instead

argues that Defendant has waived any objection to venue, even under the "unwaiveable"

§ 1404(a). Pl. Br., ECF No. 59, at 2. Plaintiff then contends that this Court has bothjurisdiction

and venue because "Defendant sells its product to thousands of New Yorkers each year, and the

Complaint encompasses these New Yorkers' claims." Id. at 1.

       First, because the Defendant is incorporated in Ohio and its corporate headquarters are in

Orrville, Ohio, the Defendant "resides" in the Northern District of Ohio for purposes of

§ 139l(b)(l). Def. Br., ECF No. 58, at 1; Bell v. Classic Auto Group, Inc., 2005 WL 659196, at

*5-6 (S.D.N.Y. Mar. 21, 2005) (where defendants' principal place of business was located in

New Jersey, defendants "resided" in New Jersey for purposes of 28 U.S.C. § 1391(b)(l)); see

also Gonsalves-Carvahal v. Aurora Bank, FSB, 2014 WL 201502, at *6 (E.D.N.Y. Jan. 16, 2014)

(finding corporations reside, for purposes of venue determinations, "in anyjudicial district in

which such defendant is subject to the court's personal jurisdiction with respect to the civil

action in question.").




                                                 4
        Second, in determining whether venue is proper under§ 1391(b)(2), courts first "identify

the nature of the claims and the acts or omissions that the plaintiff alleges give rise to [their]

claims" and then "determine whether a substantial part of those acts or omissions occurred in the

district where suit was filed." Gonsalves, 2014 WL 201502, at *6. Plaintiff purchased, and was

allegedly deceived by Defendant's product labeling, in the Northern District of California.

Separately, Defendant represents that "the decisions, actions, and statements relevant to

Plaintiffs allegations" were made in the Northern District of Ohio-where the subject product's

"natural" labeling came to fruition. Def. Br., ECF No. 58, at * 1.

        In light of§ 1391's requirements and considering the named Plaintiffs claims only,

venue is proper either in the Northern District of Ohio-where Defendant represents its labeling

decisions took place-or the Northern District of California-where the Plaintiff purchased

Defendant's product. It is clear, however, that this action does not belong in the Eastern District

of New York. Indeed, without more, it cannot be that venue is proper in this district merely

because Defendant sold its products here to some consumers potentially forming part of the

putative class. Preiser, 506 F.2d at 1129; Cook, 2006 WL 760284, at*6, n.2; Kruse, 2006 WL

1212512, at *7.

        Though Defendant does not assert, nor could it at this juncture, that this case must be

dismissed for improper venue pursuant to§ 1391, the fact that venue in this district is

nevertheless improper is relevant to the Court's consideration of Defendant's§ 1404(a) motion

because its bears directly on whether transfer is warranted in "the interests of justice." Forjone v.

California, 425 F. App'x 73, 74 (2d Cir. 2011).




                                                   5
 II.   Whether Transfer is Appropriate Pursuant to§ 1404(a).

           a. Legal Standard

       "For the convenience of parties and witnesses, in the interest of justice, a district court

may transfer any civil action to any other district or division where it might have been brought."

28 U.S.C.§ 1404(a); N.Y. Marine & Gen. Ins. Co. v. Lafarge N. Am., Inc., 599 F.3d 102, 112

(2d Cir. 2010). Deciding a motion to transfer requires a two-part inquiry: "(l) whether the action

could have initially been brought in the transferee court; and (2) whether the interests of justice

and convenience of the parties and witnesses will be served by the transfer." Forjone, 425 F.

App'x at 74. Courts evaluate "the interests of justice and convenience of the parties and

witnesses" taking into account a combination of the following factors: "(1) the plaintiffs choice

of forum, (2) the convenience of witnesses, (3) the location of relevant documents and relative

ease of access to sources of proof, (4) the convenience of parties, (5) the locus of operative facts,

(6) the availability of process to compel the attendance of unwilling witness, and (7) the relative

means of the parties." D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 106-07 (2d Cir. 2006).

       The moving party bears the burden of demonstrating "that the transfer is justified," Xiu

Feng Li v. Hock, 371 F. App'x 171, 175 (2d Cir. 2010), and in deciding a motion to transfer,

courts must apply the "clear and convincing evidence standard" while "operat[ing] with

considerable discretion," Stolz v. Fage Dairy Processing Indus., S.A., 2015 WL 5579872, at *5

(E.D.N.Y. Sept. 22, 2015) (citing Forjone, 425 F. App'x at 74).

           b. Plaintiff's Choice ofForum.

       While Plaintiffs choice of forum is "normally entitled to considerable deference . . . this

presumption does not apply where there is little material connection between the chosen forum

and the facts or issues of the case," Cook, 2006 WL 760284, at *7, nor does it apply in the


                                                  6
context of a class action." Warrick v. Gen. Elec. Co., 70 F.3d 736, 741 n.7 (2d Cir. 1995)

("[T]he plaintifrs choice of forum is a less significant consideration in a (here, putative) class

action than in an individual action"). Plaintifr s choice of forum is, nevertheless, entitled to some

deference, even in the context of a class action. Stoltz, 2015 WL 5579872, at *6 ("Although a

plaintifrs choice of forum is given less weigh in the class action context, a representative

plaintifrs choice is still entitled to some deference").

        Plaintiff elected to bring this action in a district with no meaningful connection to the

Complaint's allegations. Indeed, Plaintiff did not purchase Defendant's products in this district

and even though Defendant sells and markets its products in this district, the Defendant has not

represented that any part of the product labeling "decisions, actions, and statements"-the

conduct forming the basis of Plaintifrs allegations of deceptive business practices-occurred in

this district. Finding no connection to the Plaintiffs allegations and the Eastern District of New

York, little deference should be given to his initial choice of forum. However, with respect to

Plaintiffs secondary choice of forum-the Northern District of California- "the majority of the

claims are on behalf of a California class for a violation of California statutory law." Pl. Dec.

13, 2018 Ltr., ECF No. 55, at 1. Accordingly, because the Northern District of California has

some "nexus with the parties, the facts, and the applicable law," and is Plaintifrs second choice

of forum, to the extent this Court deems transfer appropriate, this factor weighs in favor of

transfer to the Northern District of California. Id.

           c. Convenience of Witnesses, Location ofRelevant Documents and Relative Ease of

               Access to Sources ofProof

       "The forum's convenience for witnesses is probably considered the single most important

factor in the analysis of whether a transfer should be granted," and if so, in the selection of the


                                                   7
transferee district. Chiste v. Hotels.com L.P., 756 F. Supp. 2d 382, 400 (S.D.N.Y. 2010). In

general, the weight given to the convenience of witnesses depends upon whether the party

seeking transfer has described the witness' testimony so the court can qualitatively evaluate its

materiality. The moving party may submit an affidavit explaining why the transferee forum is

more convenient" and can include ''the potential principal witnesses expected to be called and

the substance of their testimony. Stoltz, 2015 WL 5579872, at *7.

       Here, Defendant represents that the allegedly false and misleading labeling statements or

omissions were conceived in the Northern District of Ohio. Def. Br., ECF No. 58, at 1. The

employees who made decisions relating to the alleged statements or omissions and who can thus

testify to their veracity or capacity to mislead-undoubtedly key fact witnesses-are located in

the Northern District of Ohio and are or were employed at Defendant's headquarters in Orrville,

Ohio. Id. To that end, Defendant represents that relevant documents are also located in the

Northern District of Ohio. Id. Plaintiff responds that "the Products at issue are not made in

Ohio, but rather in several other states" so relevant witnesses are located not at Defendant's

Orrville headquarters but in the states where the "natural" peanut butter was manufactured and

processed. Pl. Br., ECF No. 59, at 2. Plaintiff also asserts that non-party witnesses reside in

California, and their convenience is entitled to greater weight than the convenience of

Defendant's party witnesses. Id.

       Though Defendant represents that key witnesses reside in the Northern District of Ohio,

Defendant has not described in any detail the "substance" of these witnesses' testimony. Thus,

"[w]hile it is logical to assume [these witnesses] may offer some degree of relevant testimony,"

additional detail would have been preferable and helpful to the Court's analysis. Stoltz, 2015

WL 5579872, at *7. On the other hand, Plaintiff's attempt to discount Defendant's


                                                 8
representations regarding the location of its witnesses is unavailing. Plaintiff's Exhibit A is a list

of Defendant's "manufacturing and processing facilities" and yet Plaintiff contends that this list

of facilities reveals the true locations of Defendant's witnesses. However, Plaintiff's claims do

not hinge on the mechanical processing of Defendant's product, but rather on the product's

labeling and whether such labeling deceives reasonable consumers in light of the product's

nutritional content. The facilities listed in Exhibit A have a clear mechanical function and likely

bear little, if any, connection to the Defendant's higher-level decision-making activity. See Pl.

Br. at 3, Ex. A. Instead, Defendant has represented, consistent with common business practice,

that its labeling and nutritional content decisions were made at its headquarters in Ohio.

       Plaintiff also asserts that non-party witnesses- "the stores from where Plaintiff bought

the products"-are located in California and that the "convenience of non-party witnesses is

accorded more weight than that of party witnesses." Pl. Br., ECF No. 59, at 2; Mazuma Holding

Corp. v. Bethke, 1 F. Supp. 3d 6, 30 (E.D.N.Y. 2014). However, Mazuma also counsels that

courts should "qualitatively evaluate the materiality of the testimony that the witness may

provide" rather than simply "tally the number of witnesses" in the Plaintiff's proposed forum and

compare them to the number of witnesses in Defendant's proposed forum. Id. While neither

party has provided the Court with substantial detail regarding the substance of party and non­

party witness testimony, Defendant has, at a minimum, indicated its Ohio-based witnesses will

testify regarding "labeling and ingredients" for "natural" peanut butter -topics that are clearly

relevant to Plaintiff's allegations. Deel. of Jeannette Knudsen, ECF No. 58-1. Indeed, Plaintiff's

false advertising and deceptive acts and practices claims "are best addressed by the party

witnesses directly involved in the [labeling decisions, actions, and statements] of the products in

question." Zinky Electronics, LLC v. Victoria Amplifier Co., 2009 WL 2151178, at *5 (D.


                                                  9
Conn. June 24, 2009). On the other hand, the Court can only speculate as to what Plaintiffs

California-based non-party witnesses will testify to and the materiality of that testimony.2

         Moreover, the fact that the non-party witnesses are Plaintiffs witnesses subjects them to

more limited consideration. Nieves v. American Airlines, 700 F. Supp. 769, 773 (S.D.N.Y.

1988) ("[T]he fact that a defendant's nonparty witnesses are not subject to compulsory process in

this forum is a factor in favor of transfer"). Indeed, because the Defendant has been

involuntarily called into Court, its employee-witnesses are just as inconvenienced as the non­

party witnesses that Plaintiff, who initiated this lawsuit, intends to call. Neither witness-the

Defendant's party witness or the Plaintiffs non-party witness-is appearing truly voluntarily,

even if Defendant's current employees can be compelled to appear because they are within

Defendant's control.

         The Court finds that in light of the location of Defendant's witnesses and sources of

proof, the fact that Defendant's witnesses will provide more material testimony than Plaintiffs

non-party witnesses with respect to Plaintiffs claims and the mutual inconvenience Defendant's

party witnesses and Plaintiffs non-party witnesses face, this factor weighs in favor of transfer to

the Northern District of Ohio.

              d. Convenience of Parties

         Defendant argues that litigating this action in the Northern District of Ohio, where its

witnesses reside and its documents are stored, will be more convenient. Plaintiff remarkably

asserts that the Northern District of Ohio is inconvenient because, notwithstanding the fact that


2
  To the extent Plaintiff expects its non-party witnesses-representatives from stores selling Defendant's products­
to testify regarding perception and in-store placement of the subject product, these are topics that will also likely be
covered by expert witnesses, whose convenience the Court need not weigh. See Stoltz, 2015 WL 5579872, at *7.
Moreover, the specific stores where the Plaintiff purchased Defendant's products are, very likely, single outposts of
nationwide retailers, leaving it to anyone's best guess where the witnesses who can testify to product perception and
in-store placement are located.

                                                           10
he initially elected to file this action in the Eastern District of New York, he resides in California,

which is a significant distance from the Northern District of Ohio. Plaintiff also claims his

counsel are not admitted in Ohio so transfer there "will essentially deny Plaintiff the right to

select his counsel." Pl. Br., ECF No. 59, at 3.

           Plaintiff chose to file this action in the Eastern District of New York, 500 miles east of

Ohio. Having already selected a forum far outside his home state, Plaintiff cannot now claim

that another forum, one that is even closer to his home state, is inconvenient. Moreover,

counsels' contention that they cannot practice in the state of Ohio is belied by Ohio's pro hac

vice admission policy, easily accessible through a quick Internet search. See United States

District Court, Northern District of Ohio, Pro Hae Vice Admission,

https://www.ohnd.uscourts.gov/pro-hac-vice-admission ("[A]ny member in good standing of the

Bar of any court of the United States or of the highest court of any state may, upon written or

oral motion and payment of the pro hac vice admission fee (which is $120), be permitted to

appear and participate in a particular case, or in a group of related cases.").

       However, setting aside Plaintiffs disingenuous convenience arguments, Defendant's

convenience does not weigh heavily in favor of transfer to the Northern District of Ohio.

Defendant is a large corporation with adequate resources to defend this action virtually anywhere

in the country. As a result, because neither party has convincingly shown that travel to any of the

proposed districts, including this one, would be inconvenient, the Court finds that this factor is

neutral.

              e. Locus of Operative Facts

       "The location of the operative events is a primary factor in determining a section 1404(a)

motion to transfer," Stoltz, 2015 WL 5579872, at *9, and in analyzing this factor, courts are to


                                                    11
"look to the site of the events from which the claim arises." Id. (citing Zaltz v. JDATE, 952 F.

Supp. 2d439,460 (E.D.N.Y. 2013)). Defendant contends that the locus of operative facts in this

action is in the Northern District of Ohio because, as described above, that is where the

"decisions, actions, and statements relevant to Plaintiffs allegations were made." Def. Br., ECF

No. 58, at 1. Plaintiff claims that the locations where the subject products are manufactured and

processed are more relevant than the Northern District of Ohio and that, in any event, the

Northern District of California is most relevant because that is where he purchased the subject

product and where non-party witnesses are located.

        Here, the Northern District of Ohio is a "locus of operative facts" because that is where

employees "made strategic decisions about the sale, marketing and labeling" of Defendant's

"natural" peanut butter-decisions that now form the basis of Plaintiffs claims. Stoltz, 2015

WL 5579872, at *9. The Northern District of California is also a "locus of operative facts"

because that is where the named Plaintiff purchased the subject product. However, because this

is a putative class action brought on behalf of a California class and a multi-state class,

ultimately "the loci of the operative facts involving Plaintiffs are spread across . . . allegedly, all

fifty states," whereas "the main locus of operative facts as to Defendant[] is [the Northern

District of Ohio]." Id. Because the "main" and most geographically concentrated "locus of

operative facts" relevant to this action is the Northern District of Ohio, this factor tends to weigh

in favor of Defendant and transfer to the Northern District of Ohio.

                                           CONCLUSION

        The Court finds that venue is not appropriate in this district and that transfer is warranted.

Taking into account the factors described above, most notably the convenience of material

witnesses and the fact that the location of Defendant's strategic decisions regarding product


                                                  12
labeling and nutritional content is the strongest contender for the "locus of operative facts,"

Defendant's motion to transfer venue to the Northern District of Ohio is granted.

SO ORDERED.

Dated: Brooklyn, New York
       January  Jl,2019                               s/ Raymond J. Dearie

                                                      - ')'f'Z?'
                                                      RAYMOND J. DEARIE
                                                      United States District Judge




                                                 13
